Dear Mr. Price:
You have requested an opinion from this office as to the effect of Act 370 of 1995 on the Louisiana Tax Commission's allocation of assessed value of stored natural gas to local taxing authorities.  You advise that following the Commission's September 1, 1994, certification of the 1994 ad valorem tax values to the various assessors, the Commission's Public Service Staff began making preparations to implement a uniform method of distributing stored gas values pursuant to Act 400 of 1993.
Act 370 of 1995 amended and reenacted La. R.S. 47:1855 (B) to add paragraph B(2), which reads as follows:
     "(2) For purpose of public service properties, the situs of stored natural gas shall be the parish in which such natural gas is stored and located.  Such natural gas shall be appraised at its fair market value, assessed at twenty-five percent of its fair market value and allocated to the parish of its situs according to the same assessment methods and practices in effect on December 31, 1994."
Act 370 of 1995 became effective on July 1, 1995, and applies to the payment and collection of 1995 ad valorem taxes.
It is the opinion of this office that Act 370 of 1995 is a restatement of current law addressing a particular public service property, stored natural gas.  The appraisal of such gas at its fair market value is in accord with La. R.S. 47:1853.  Assessment at 25% of its fair market value is also in accord with La. R.S.47:1854 and Louisiana Constitution Article 7, Section 18(B). Finally, allocation of assessed value of this gas to the parish of its situs would be in accord with La. R.S. 47:1855(B)(1) [Formerly La. R.S. 47:1855(B)].
It is the opinion of this office that the Commission's implementation of a uniform method of distributing stored gas values must result in the allocation of assessed value of stored natural gas only to the parish of its situs in order to avoid a conflict between these statutory provisions.
If you have any further questions concerning this request or if it does not adequately address the matter that you have raises, please do not hesitate to contact our office.
Very truly yours,
                                  RICHARD P. IEYOUB Attorney General
                              BY: ___________________________ ROBERT H. CARPENTER, JR. Assistant Attorney General
RPI/RHC:gbe
Date Received:
Date Released: